Citation Nr: 0608844	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) for the veteran's surviving spouse for the 
month of her death.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to March 
1947, July 1948 to September 1948, October 1948 to October 
1957, and from January 1958 to December 1962.  He died in 
January 1966.  His surviving spouse was subsequently awarded 
payment of DIC benefits until she died in August 2003.  The 
appellant is the widow's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Diego, California.


FINDINGS OF FACT

1.  Following the veteran's death, his surviving spouse was 
granted entitlement to DIC benefits.

2.  The veteran's surviving spouse died in August 2003, and 
DIC benefits for her were terminated on the last day of the 
month before her death.


CONCLUSION OF LAW

Payment of DIC benefits to the veteran's surviving spouse for 
the month of her death is not authorized.  38 U.S.C.A. §§ 
5112, 7104 (West 2002); 38 C.F.R. §§ 3.500(g) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the veteran's death in January 1966, his surviving 
spouse became entitled to DIC benefits.  The veteran's 
surviving spouse died on August [redacted], 2003.  In August 2003, the 
RO notified the appellant, the child of the veteran and of 
the surviving spouse, that benefits to the widow were 
terminated effective August 1, 2003.

The appellant, who was appointed as the surviving spouse's 
federal fiduciary, stated in the August 2003 notice of 
disagreement that DIC benefits should have been awarded 
through the month in which the surviving spouse died.  She 
explained that the surviving spouse's room and board was due 
at the beginning of every month and that she had paid room 
and board prior to the surviving spouse's death on August [redacted], 
2003, for that month.  

The law and regulations in this case are clear.  The 
effective date of discontinuance of compensation, dependency 
and indemnity compensation, or pension by reason of the death 
of the payee is the last day of the month before death 
occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
3.500(g) (2005).

In this case, the RO properly terminated benefits beginning 
August 1, 2003.  The veteran's surviving spouse was only due 
DIC benefits through July 31, 2003.  The widow was not 
lawfully entitled to DIC benefits for the month of August 
2003.

While the Board sympathizes with the appellant's argument 
regarding having to pay room and board for the month in which 
the surviving spouse died, the law and regulations do not 
contain a provision for such an entitlement.  Moreover, the 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department. 38 
U.S.C.A. § 7104(c).

Because the law is dispositive in this case, the appeal must 
be denied for lack of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Also, when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

Entitlement to payment of DIC for the veteran's surviving 
spouse for the month of her death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


